MEMORANDUM ***
Roberto Cervantes-Flores appeals his sentence, which was reaffirmed on a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). Cervantes-Flores had no right to allocute during the limited remand under our decision in Ameline, our due process jurisprudence, or Rule 32 of the Federal Rules of Criminal Procedure. See United States v. Silva, 472 F.3d 683, 686-87 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.